DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 7/5/22.  Claims 1 and 5 are amended; 1-20 are pending.  

	Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. (US Pat. No. 8,012,038). 
With respect to claims 1 and 5, Beach teaches a hollow body golf club head 400 comprising: a body 402 having a front end 408; a back end 410 opposite the front end; a crown 424; a sole 426 opposite the crown 424, the sole 426 defining a sole surface; wherein a ground plane is tangent to the sole surface when the golf club head is at an address position to strike a golf ball; a heel 416; a toe 418 opposite the heel 406, and a hosel structure 412 having a hosel axis extending centrally through a bore in the hosel structure (column 17, lines 35-67; Fig.’s 4A-4B) a strike face 422 positioned at the front end 408 and defining a geometric center 428 (Fig. 4E; See column 6, lines 59-65 and claim 13 describing “origin” as positioned at geometric center), and a loft plane tangent to the geometric center; wherein the geometric center 428 further defines a coordinate system having the geometric center 428; the coordinate system comprising an X axis 434 extending through the geometric center between the heel and the toe; a Y axis 430 extending through the geometric center 428 and perpendicular to the X axis 434, between the crown 424 and the sole 426; a Z axis 432 extending through the geometric center 428 and perpendicular to the X axis 434 and to the Y axis 430, between the front end 408 and the back end 410; the X axis 434 and the Z axis 432 together define an XZ plane extending between the heel 416 and toe 418 and between the front end 408 and the back end 410; the Y axis 430 and the Z axis 432 together define a YZ plane extending between the crown 424 and the sole 426 and between the front end 408 and the back end 410; an indented region 438 (“indented channel or groove” - column 17, lines 35-67); wherein the indented region 438 is defined where the sole veers inward in a direction toward the internal cavity (Fig. 4A); a sole transition point defined by an intersection of the sole 426 and the strike face 422 Id.; the indented region 438 comprises a sole curvature profile defined by an intersection of the sole surface and a plane just offset and parallel to the YZ plane; wherein the sole curvature profile comprises a first inflection (Fig. 4A substantially showing flat portion R3 and concave point to inflecting curvature of indented region) and a second inflection point (Fig. 4A – convex indented region to concave rearward curvature R5); wherein the sole curvature profile comprises a first concave section extending from the sole transition point to the first inflection point (Fig. 4A) and is concave relative to the XZ plane; a convex section extending from the first inflection point to the second inflection point and is convex relative to the XZ plane (indented region 438 disclosed to be “a slightly convex shaped ... moving ... toward the center 439” – column 18, lines 1-5); a second concave section extending from the second inflection point to the back end and is concave relative to the XZ plane; wherein: the first concave section comprises a radius of curvature (R3); the convex section comprises a radius of curvature (R4); the second concave section comprises a radius of curvature (R5); the sole curvature profile further comprises a nadir 439 and a nadir depth ratio; the nadir 439 represents a point on the sole curvature profile that is closest to the XZ plane (Fig. 4A); the nadir 439 is located on the convex section (column 17, lines 63-67 – “slightly convex shaped”); wherein the nadir depth ratio is defined as the ratio of the depth of the nadir to the depth of the golf club (Fig. 4B).
From Fig. 4A, the curvature profile is shown from a heel-ward view, and not a geometric center of the strikeface 72 cross-section along Y-Z plane. However, per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  Here, From the views shown in Fig.’s 4A-4B, the sole curvature profile shown in 4A, as one ordinary skill in the art would be able to discern, are applicable to the sole curvature profile at the claimed YZ plane. Beach teaches the indention 438 to be “centrally located on the bottom portion 406 or sole 426” and to have “a slightly convex shaped ... moving ... toward the center 439”. Additionally, Beach teaches that the “side profile of the groove indentation 438, within a Y-Z plane, transitions from the initial convex profile contour to a concave indentation profile contour located at the deepest point of the groove indentation 438”. This further supports examiner’s position that the sole curvature profile shown in Fig. 4A is the same as the sole curvature along the claimed YZ plane. 
Lastly, Beach teaches wherein the “indentation 438” is located “centrally” on the sole (column 17, lines 63-64). Admittedly, the indentation 438 being “centrally” located on the sole surface does not inherently teach wherein the nadir 439 has a nadir depth of 50% of the depth of the golf club. Thus, Beach does not anticipate the requirement of the claimed nadir ratio of .50. However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.  Here, the nadir 439, if it is not positioned at a midpoint of the club front to back distance, it is positioned substantially close to the club depth mid-point since the sole surface is similar in length to the club head depth and the nadir 439 is described to be a “center 439 of the groove indentation 438” at column 17, line 67. As such, examiner submits that a golf club having the claimed relative dimensions would not perform differently than the prior art device since the nadir 39 is so close to the midpoint of the club depth. One ordinary skill in the art would not find this trivial distinction between the claimed nadir ratio and Beach to be a patentable feature in view of Gardner. 
With respect to claims 2-4 and 6, Beach teaches a nadir position 439 that inherently comprises a depth, but does not expressly disclose this numeric value. However, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). Previously cited reference Hoffman, cited here as extrinsic evidence, recognizes that a nadir position can be positioned “at any position along the sole” - column 7, lines 53-67. Hoffman further recognizes that the nadir serves to provide reduced vibrational frequencies (column 6, lines 33-36).  In the instant case, scaling the nadir depth to be between 2.5+ and 3.0 inches would have been obvious in the art at the time of applicant’s effective filing to provide a desired vibrational frequency. This proposed modification is considered to have a reasonable expectation of success. Beach teaches the nadir 439 is positioned at a location that is central to the sole, and Beach further teaches wherein the club head depth can be up to 5 inches (column 13, lines 4-6). Thus, Beach contemplates, when the depth of the club is 5 inches, a “centrally” located indentation will result in a nadir 439 positioned substantially close to a position of 2.5 inches. Scaling up this nadir depth a small amount such that the nadir depth is “greater than 2.5 inches” and less than 3 inches, is a small modification that does not frustrate the primary purpose of Beach. 
With respect to claim 7, Beach teaches wherein a volume of the club head is greater than approximately 400 cc (column 18, lines 20-26).   
With respect to claim 9, Beach teaches wherein the radius of curvature R3 is flat against the surface, and therefore is greater than R4, but does not expressly disclose the numeric values of R3 and R4, and therefore does not expressly teach wherein the radius of curvature R3 is at least twice of the radius of curvature R4. However, the mere scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, examiner cites to analogous art reference De La Cruz et al. (US Pub. No. 2015/0119163) as extrinsic evidence, teaching that concave portion/flexure 1028/1058 may be shaped in different orientations (paragraph [0266]), and wherein its “geometric features” are contributed to provide selected compliance (paragraph [0269]). Cruz goes on to add that “the dimensions of flexure 122 may also be altered to tune the local effect that flexure 122 provides to the flexibility of the golf club head. As illustrated, portions of the flexure 122 may have different width, and/or curl length to alter the behavior of the portions of the flexure 122 (paragraph [0158]). Scaling R3 such that there is an increased radius of curvature R3, at least as twice as great as R4, would have been obvious in the golfing art to provide a desired face flex and/or vibration mode of the golf club. 

4.	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. (US Pat. No. 8,012,038) in view of Yoshida (US Pat. No. 10,286,264)
With respect to claims 8 and 10, Beach teaches wherein the radii of curvature R3 is equivalent or greater than R4 (Fig. 4A showing flat/large radiuses for R3 – touching horizontal plane - contra the larger radius at the nadir).  Beach, does not teach a large radius of curvature R5. However, Examiner cites to analogous art reference Yoshida for its teaching of a rearward radius of curvature (R2 is akin to the claimed R5) that is greater than 10 inches (column 5, lines 8-45 teaching a “flat” radius of curvature). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to select a rearward radius of curvature over 10 inches for the expected purpose “lowering the center of gravity” making it easier to “obtain golf ball lift” (column 6, lines 1-5). This modification is considered to have a reasonable expectation of success. The rear radius of curvature R5 can be easily flattened in the manufacturing process of the club body. The combination of Beach et al. as modified by Yoshida therefore teaches wherein both R3 and R5 is greater than R4. 

Allowable Subject Matter
5.	Claims 11-20 are allowed.


Response to Arguments
6.	Applicant’s arguments with respect to claim 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711